IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL,            :   No. 2213 Disciplinary Docket No. 3
                      Petitioner           :
                                           :
                 v.                        :   File No. C4-15-507
                                           :
MATTHEW BRIAN LOVEWELL,                    :
                   Respondent              :   Attorney Registration No. 204400
                                           :   (Allegheny County)
                                           :




                                      ORDER


PER CURIAM:



      AND NOW, this 19th day of October, 2015, upon consideration of the Certificate

of Admission of Disability by Attorney, Respondent is immediately transferred to inactive

status for an indefinite period and until further Order of the Court per Pa.R.D.E. 301(e),

and he shall comply with all of the provisions of Pa.R.D.E. 217.

      All pending disciplinary proceedings shall be held in abeyance except for the

perpetuation of testimony and the preservation of documentary evidence.